IN THE COURT OF APPEALS OF IOWA

                                    No. 19-1633
                               Filed January 9, 2020


IN THE INTEREST OF J.P., G.P., J.H., and L.H.,
Minor Children,

K.W., Mother,
      Appellant,

J.H., Father of J.H. and L.H.,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Franklin County, Peter B. Newell,

District Associate Judge.



       A mother and father separately appeal the juvenile court’s termination of

their parental rights. AFFIRMED ON BOTH APPEALS.



       William P. Baresel of Prichard Law Office, PC, Charles City, for appellant

mother.

       Mark A. Milder, Denver, for appellant father of J.H. and L.H.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

       Alesha Michelle Sigmeth Roberts, Clarion, attorney and guardian ad litem

for minor children.



       Considered by Bower, C.J., and May and Greer, JJ.
                                         2


MAY, Judge.

       A mother appeals from the termination of her parental rights to four children,

J.P., G.P., J.H., and L.H. The father of J.H. and L.H. also appeals the termination

of his rights.1    Both parents challenge the statutory grounds authorizing

termination. The father2 also argues termination was not in the children’s best

interests.

       We review termination proceedings de novo. In re P.L., 778 N.W.2d 33, 40

(Iowa 2010). “We will uphold an order terminating parental rights where there is

clear and convincing evidence of the statutory grounds for termination. Evidence

is clear and convincing when there is no serious or substantial doubt as to the

correctness of the conclusions of law drawn from the evidence.” In re T.S., 868
N.W.2d 425, 431 (Iowa Ct. App. 2015) (citing In re D.W., 791 N.W.2d 703, 706

(Iowa 2010)).

       We generally use a three-step analysis to review the termination of parents’

rights. In re A.S., 906 N.W.2d 467, 472 (Iowa 2018). We determine: (1) whether

grounds for termination have been established, (2) whether termination is in the

children’s best interests, and (3) whether we should exercise any of the permissive

exceptions to termination. Id. at 472–73. However, if a parent does not challenge

a step in our analysis, we need not address it.




1 The juvenile court also terminated the parental rights of J.P. and G.P.’s father.
He does not appeal.
2 All references to the father are in respect to the father of J.H. and L.H.
                                          3


       With respect to the mother, the juvenile court found grounds for termination

under Iowa Code section 232.116(1)(f) and (l) (2019).3 However, the mother only

challenges the juvenile court’s finding with respect to paragraph (f). Because the

mother does not challenge the statutory grounds under paragraph (l), we find the

statutory grounds authorizing termination satisfied under section 232.116(1)(l).

See In re N.S., No. 14-1375, 2014 WL 5253291, at *3 (Iowa Ct. App. Oct. 15,

2014). And because the mother brings no other challenge to the juvenile court’s

termination analysis, our analysis with respect to her appeal is complete.

       With respect to the father, the juvenile court terminated his parental rights

pursuant to section 232.116(1)(f). Section 232.116(1)(f) authorizes termination of

a parent’s parental rights when:

              (1) The child is four years of age or older.
              (2) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
              (3) The child has been removed from the physical custody of
       the child’s parents for at least twelve of the last eighteen months, or
       for the last twelve consecutive months and any trial period at home
       has been less than thirty days.
              (4) There is clear and convincing evidence that at the present
       time the child cannot be returned to the custody of the child’s parents
       as provided in section 232.102.

The father only challenges the fourth element, whether the children could be

returned to his care at the time of termination.4


3  The juvenile court’s order listed the statutory grounds for termination as
232.116(l) and 232.116(f), inadvertently omitting subsection (1) from the statutory
references. However, the accompanying analysis makes clear the court’s
omission of subsection (1) from the statutory references is a scrivener’s error.
Neither parent takes issue with the omission. Nor do we.
4 The father also argues the children could have been returned to the mother under

section 232.116(1)(f). But he does not have standing to advocate on behalf of the
mother. See In re D.G., 704 N.W.2d 454, 460 (Iowa Ct. App. 2005) (requiring
parents advance their own claims on appeal and separate from the other parent).
                                           4

         In 2017, we observed: “Methamphetamine is a scourge.” In re K.L., No. 17-

0346, 2017 WL 2465817, at *1 (Iowa Ct. App. June 7, 2017). The same is true

today.     A parent’s methamphetamine use, in itself, creates a dangerous

environment for children. Cf. In re J.S., 846 N.W.2d 36, 37 (Iowa 2014). And like

so many Iowans, this father has long struggled with methamphetamine. By his

own admission, he used methamphetamine as recently as two months prior to the

termination hearing. And he has failed to obtain a substance-abuse evaluation

since his last use. Given the father’s consistent use of methamphetamine, short

period of sobriety, and lack of engagement in any treatment program, we fear

relapse is likely. Cf. In re J.B., No. 18-0696, 2018 WL 4361058, at *3 (Iowa Ct.

App. Sept. 12, 2018) (finding a child could not be returned to a parent when the

parent has only been sober for three months).           We cannot say the father’s

relationship with methamphetamine is over. Like the juvenile court, we find the

children could not be safely returned to the father’s care.

         Next, we consider the father’s claim that termination is not in the best

interests of the children. See Iowa Code § 232.116(2). Our analysis is governed

by Iowa Code section 232.116(2), which states:

         In considering whether to terminate the rights of a parent under this
         section, the court shall give primary consideration to the child[ren]’s
         safety, to the best placement for furthering the long-term nurturing
         and growth of the child[ren], and to the physical, mental, and
         emotional condition and needs of the child[ren].




Moreover, we affirm the termination of the mother’s rights under section
232.116(1)(l) and need not consider section 232.116(1)(f) with respect to the
mother.
                                           5


The father points to his bond with the children as evidence that termination is not

in the children’s best interests. But safety is a “defining element[]” of our best-

interest analysis. In re J.E., 723 N.W.2d 793, 802 (Iowa 2006) (Cady, J., specially

concurring); see Iowa Code § 232.116(2) (noting “the court shall give primary

consideration to the child[ren]’s safety”). And, as discussed, we do not believe the

father is prepared to assure the children’s safety.

       We hope the father pursues recovery. But “we cannot deprive a child of

permanency after the State has proved a ground for termination under section

232.116(1) by hoping someday a parent will learn to be a parent and be able to

provide a stable home for the child.” P.L., 778 N.W.2d at 41. We conclude

termination is in the children’s best interests so that they can find permanent

homes that are safe and secure.

       For the foregoing reasons, we affirm the juvenile court’s order terminating

the mother and father’s parental rights.

       AFFIRMED ON BOTH APPEALS.